DETAILED ACTION

1.	Claims 1-3, 5-15, 17, 18, and 20-22 are presented for consideration.

Claim Objections

2.	Claim 5 is objected to because of the following informalities:  
As per claim 5, “claim 41” should be corrected as “claim 1”
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-3, 5-15, 17, 18, and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "an advertising packet" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
13 recites the limitation "an advertising packet" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "an advertising packet" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 11, 13-15, and 18, are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. [ US Patent Application No 2018/0152829 ], in view of Frenz [ US Patent Application No 2018/0225444 ].

5.	As per claim 1, Fujiwara discloses the invention as claimed including a communication apparatus, comprising:
at least one processor; and

a transmisssion unit configured to transmit an advertising packet [ i.e. the wireless communication apparatus functioning as an advertiser transmits an Advertising packet ] [ S10, Figure 5; and paragraph 0037 ] conforming to Bluetooth® low energy standard [ i.e. the communication compliant with the BLE standard ] [ paragraphs 0027, and 0036 ] and including first information of apparatus information about the communication apparatus [ paragraphs 0027, and 0037 ];
a reception unit configured to receive a predetermined signal conforming to the Bluetooth® low energy standard from another communication apparatus [ i.e. SCAN Request  to the wireless communication  apparatus ] [ S11, Figure 5; and paragraph 0038 ].
Fujiwara does not specifically disclose
wherein the transmission unit that is repeating processing of transmitting the advertising packet including the first information of the apparatus information about the communication apparatus transmits an advertising packet including second information of the apparatus information about the communication apparatus and not including the first information upon receipt of the predetermined signal.
Frenz discloses
wherein the transmission unit that is repeating processing of transmitting the advertising packet including the first information of the apparatus information about the communication 
It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Fujiwara and Frenz because the teaching of Frenz would enable to provide mutual authentication that is robust against attackers and prevents eavesdropping attacks, MitM attacks, and other attacks known in the art [ Frenz, paragraph 0018 ].

6.	As per claim 2, Fujiwara discloses wherein the predetermined signal is a scan request conforming to the Bluetooth® low energy standard [ S11, Figure 5; and paragraph 0038 ].

7.	As per claim 11, Fujiwara discloses wherein the advertising packet includes one or more of identification information on the communication apparatus, information relating to a service provided by the communication apparatus, or information on a wireless network to connect with the communication apparatus [ i.e. identification information ] [ Abstract; and paragraphs 0005, and 0007 ].



9.	As per claim 15, it is rejected for similar reasons as stated above in claim 2.

10.	As per claim 18, it is rejected for similar reasons as stated above in claim 2.

11.	Claims 3, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. [ US Patent Application No 2018/0152829 ], in view of Frenz [ US Patent Application No 2018/0225444 ], and further in view of Palin et al. [ US Patent Application No 2017/0245285 ].

12.	As per claim 3, Fujiwara in view of Frenz does not specifically disclose wherein in a case where the reception unit receives the scan request, the reception unit notifies the communication apparatus of an LE Scan Request Received Event of a host controller interface (HCI) message conforming to the Bluetooth® low energy standard.  Palin discloses wherein in a case where the reception unit receives the scan request, the reception unit notifies the communication apparatus of an LE Scan Request Received Event of a host controller interface (HCI) message conforming to the Bluetooth® low energy standard [ paragraphs 0125--127 ].  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Fujiwara, Frenz and Palin because the teaching 

13.	As per claim 21, it is rejected for similar reasons as stated above in claim 3.

14.	As per claim 22, it is rejected for similar reasons as stated above in claim 3.

15.	Claims 9, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. [ US Patent Application No 2018/0152829 ], in view of Frenz [ US Patent Application No 2018/0225444 ], and further in view of Nakao et al. [ US Patent Application No 2015/0156602 ].

16.	As per claim 9, Fujiwara in view of Frenz does not specifically disclose a dividing unit configured to divide predetermined information to be provided to the other communication apparatus info first information and second information, wherein in a case where the predetermined signal is received by the reception unit while the transmission unit transmits the advertising packet including the first information, the communication apparatus controls, based on receipt of the predetermined signal, the transmission unit to transmit the advertising packet including the second information.  Nakao discloses a dividing unit configured to divide mit the advertising packet including the second information [ i.e. data fragments ] [ Figure 4; and paragraphs 0032, 0034, and 0036 ].  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Fujiwara, Frenz and Nakao because the teaching of Nakao would enable to reduce phishing for security purposes [ Nakao, paragraph 0101 ].

17.	As per claim 17, it is rejected for similar reasons as stated above in claim 9.

18.	As per claim 20, it is rejected for similar reasons as stated above in claim 9.

19.	Claim 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. [ US Patent Application No 2018/0152829 ], in view of Frenz [ US Patent Application No 2018/0225444 ], and further in view of Enke et al. [ US Patent Application No 2016/0099936 ].



21.	As per claim 6, Enke discloses wherein in a case where the reception unit receives the predetermined signal while the communication apparatus is in the sleep state, the communication apparatus releases the sleep state in response to receipt of the predetermined signal [ i.e. sleep state off ] [ Abstract; and paragraph 0031 ].

22.	As per claim 7, Enke discloses wherein the sleep state is a state where execution of instructions by the communication apparatus is stopped, or a state where an operation clock frequency of the communication apparatus is made lower than a predetermined frequency [ Abstract; and paragraphs 0006, and 0028 ].

8 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. [ US Patent Application No 2018/0152829 ], in view of Frenz [ US Patent Application No 2018/0225444 ], and further in view of Enke et al. [ US Patent Application No 2016/0099936 ], and Takeuchi et al. [ US Patent Application No 2017/0034856 ].

24.	As per claim 8, Fujiwara in view of Frenz and Enke does not specifically disclose a user interface configured to receive a user operation, wherein the communication apparatus performs control to reduce power consumption by the user interface before the control unit transitions to the sleep state.  Takeuchi discloses a user interface configured to receive a user operation [ i.e. a user operations on the mobile terminal ] [ paragraphs 0141, and 0145 ], wherein the communication apparatus performs control to reduce power consumption by the user interface before the control unit transitions to the sleep state [ i.e. reducing power consumption ] [ paragraphs 0103, and 0119 ].  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Fujiwara, Frenz, Enke and Takeuchi because the teaching of Takeuchi would enable to improve the efficiency of communication [ Takeuchi, paragraph 0034 ]..

25.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. [ US Patent Application No 2018/0152829 ], in view of Frenz [ US Patent Application No 2018/0225444 ], and further in view of Takeuchi et al. [ US Patent Application No 2017/0034856 ].

26.	As per claim 10, Fujiwara in view of Frenz does not specifically disclose wherein the communication apparatus changes the information to be included in the advertising packet every time a predetermined time elapses while a predetermined condition is satisfied after the predetermined signal is received.  Takeuchi discloses wherein the communication apparatus changes the information to be included in the advertising packet every time a predetermined time elapses while a predetermined condition is satisfied after the predetermined signal is received [ i.e. repeatedly execute at a predetermined time interval ] [ paragraphs 0041, 0111, and 0112 ].  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Fujiwara, Frenz and Takeuchi because the teaching of Takeuchi would enable to improve the efficiency of communication [ Takeuchi, paragraph 0034 ].

27.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. [ US Patent Application No 2018/0152829 ], in view of Frenz [ US Patent Application No 2018/0225444 ], and further in view of Nagasaki [ US Patent Application No 2017/0257496 ].

28.	As per claim 12, Fujiwara does not specifically disclose wherein the communication apparatus is an image forming apparatus.  Frenz discloses wherein the communication apparatus is an image forming apparatus [ Abstract; and paragraph 0018 ].  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the information relating to a number of print jobs.  Nagasaki discloses wherein the communication apparatus is an image forming apparatus [ 4, Figure 1; and paragraph 0026 ], and wherein the advertising packet includes at least information relating to a remaining amount of sheets, ink, or toner held by the image forming apparatus, or information relating to a number of print jobs [ i.e. remaining number of sheets of paper ] [ paragraphs 0056, and 0057 ].  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Fujiwara, Frenz and Nagasaki because the teaching of Nagasaki would enable to select a suitable image forming apparatus as an image forming apparatus that is to execute a user instruction for executing a job including image output based on the internal state of each of the image forming apparatuses [ Nagasaki, paragraph 0109 ].

Response to Arguments

29.	Applicant’s arguments with respect to claim(s) 1-3, 5-15, 17, 18, and 20-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971.  The examiner can normally be reached on Monday-Friday 9-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446